SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

341
KA 10-01926
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ALLEN GRAYSON, DEFENDANT-APPELLANT.


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered July 26, 2010. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of manslaughter in the first degree (Penal Law § 125.20
[1]), defendant contends that the waiver of the right to appeal is not
valid and challenges the severity of the sentence. Although we agree
with defendant that the waiver of the right to appeal is invalid
because the perfunctory inquiry made by Supreme Court was
“insufficient to establish that the court ‘engage[d] the defendant in
an adequate colloquy to ensure that the waiver of the right to appeal
was a knowing and voluntary choice’ ” (People v Brown, 296 AD2d 860,
860, lv denied 98 NY2d 767; see People v Hamilton, 49 AD3d 1163,
1164), we nevertheless conclude that the sentence is not unduly harsh
or severe.




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court